



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dejdar, 2021 ONCA 88

DATE: 20210210

DOCKET: C67505

MacPherson, van Rensburg and
    Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hoshang Dejdar

Appellant

Hoshang Dejdar, acting in person

Lindsay Daviau, appearing as duty
    counsel

Faiyaz Alibhai, for the respondent

Heard: February 9, 2021 by video conference

On appeal from the conviction entered on
    June 27, 2019 and the sentence imposed on September 27, 2019 by Justice Chris de
    Sa of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction and
    sentence for importing opium and related offences.

[2]

On the conviction appeal, the appellant contends
    that the trial judge erred by believing the Crown witnesses, especially the
    police officers. We do not accept this submission. The trial judge dealt fairly
    with the testimony of the various witnesses and was entitled to make the
    credibility findings he did.

[3]

The global sentence imposed was five years. The
    appellant submits that this was too high and says that he has a heart condition
    and suffers when the institution is in lockdown. Although we accept that the
    appellant may have health issues, we cannot say that the five year sentence was
    unreasonable, especially in light of the fact that he has previous convictions
    for importing opium and trafficking in heroin. We note that the trial judge
    indicated that but for the fact that the appellant still had three years to
    serve on a previous sentence he would have imposed a sentence in the 8 to 9
    year range.

[4]

The appeal is dismissed.


